                                    United States District Court
                                   NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION


United States of America,                                 Case No. CR


                Plaintiff,                                STIPULATED ORDER EXCLUDING TIME
                   V.                                     UNDER THE SPEEDY TRIAL ACT



                                                                                  FILED
             Defendant.
                                                                   _               OCT 1 22018
For the reasons stated by the parties onthe record on (^)dr*W>"y VZ , 2018, t h e t i i n e
under the Speedy Trial Act from ncww iz ,2018 to OcLi|p\»g?"                nj
ends ofjustice served by the continuance outweigh the best interest of                              a
speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The Court makes this finding and bases this continuance on
the following factor(s):

       Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
     .^ee 18 U.S.C. § 3161(h)(7)(B)(i).

       The case is so unusual or so complex, due to [checkapplicable reasons]           the number of
       defendants,          the nature of the prosecution, or       the existence of novel questions of fact
       or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
       itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

       Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
       taking into account the exercise of due dihgence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
       counsel's other scheduled case commitments, taking into account the exercise of due diligence.
       See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Failure to grant a continuance would unreasonably deny the defendant the reasonable time
       necessary for effective preparation, taking into account the exercise of due diligence.
       See 18 U.S.C. § 3161(h)(7)(B)(iv).

         IT IS SO ORDERED.


DATED:
                                                          JOSEPH C. SPERO
                                                          Chief Magistrate Judge


STIPULATED:
                    omey fcr Defendant                     Assistant United Sta     Attorney
